PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/746,568
Filing Date: 17 Jan 2020
Appellant(s): Comcast Cable Communications, LLC



__________________
JORDAN N. BODNER (REG.No. 42, 338)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief(s) filed on February 7, 2022 and March 8, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The Appellant argues, see Page(s) 5 and 6 states “Uemura fails to disclose both "receiving ... from a base station ... a plurality of configuration parameters for a plurality of random access channel resources" and "transmitting ..., via at least one of the plurality of random access channel resources, a preamble selected based on the radio link quality," as recited in claim 1.” 
The examiner respectfully disagrees since Uemura et al. teach “a mobile station device to which a plurality of uplink carrier elements and downlink carrier elements are assigned from a base station device is randomly accessed by any one of the assigned uplink carrier elements.”(Fig(s).6-7; Paragraph [0001]) Also, Uemura et al. teach a mobile station device equipped with a reception unit (Fig.7 @ 205); For example, Uemura et al. teach “The reception processing unit 205 demodulates and decodes the reception signal received from the base station device 3 via the reception antenna according to the control signal input from the control unit 203, and outputs the decoded information to the upper layer processing unit 201. ... Further, the reception processing unit 205 generates channel quality information based on the received quality of the detected downlink reference signal and outputs the channel quality information to the upper layer processing unit 201 and the transmission processing unit 209.”(Paragraph [0117]) Further, Uemura et al. teach “the mobile station apparatus according to the present embodiment wirelessly communicates with the base station apparatus using a plurality of carrier elements, and monitors each of the plurality of downlink carrier elements in common with the other mobile station apparatus. A mobile station device that monitors a downlink control channel in the common search area, which is set by the base station device, and is in the common search area of ​​a plurality of downlink carrier elements during wireless communication. In the first common search area, which is a specific common search area, the downlink control channel is monitored, and among the random access resources corresponding to each of the downlink carrier elements, the random access notified from the base station apparatus is performed.”(Paragraph [0158]) Also, Uemura et al. teach a Premable Generation Unit and Transmitting Processing Unit (Fig.7 @ 207and 209; Paragraph [0021]); For example, “　The preamble generation unit 207 generates a preamble including the signature selected by the random access processing unit 2012 according to the control signal input from the control unit 203, and outputs the preamble to the transmission processing unit 209. The transmission processing unit 209 generates an uplink reference signal according to the control signal input from the control unit 203, and the data information input from the upper layer processing unit 201 and the channel quality information input from the reception processing unit 205. Is encoded and modulated, placed on the uplink shared channel and the uplink control channel, multiplexed with the generated uplink reference signal, and transmitted to the base station apparatus 3 via the transmitting antenna.”(Paragraph [0121]) For Instance, Uemura et al. teach “The mobile station apparatus 1 selects an uplink carrier element that transmits a preamble and a radio resource of a random access channel based on the channel quality of the downlink carrier element (step S104).”(Paragraph [0141]) The examiner equates Uemera et al. channel quality with applicant’s radio link quality concept.
The Appellant argues, see Page(s) 5 and 8 states “Uemura fails to disclose "transmitting ... a preamble selected based on the radio link quality," as recited in claim 1.” 
Uemura et al. teach “a mobile station device to which a plurality of uplink carrier elements and downlink carrier elements are assigned from a base station device is randomly accessed by any one of the assigned uplink carrier elements.”(Fig(s).6-7; Paragraph [0001]) For example, Uemura et al. teach a Premable Generation Unit and Transmitting Processing Unit (Fig.7 @ 207and 209; Paragraph [0021]); For example, Uemura et al. teach “The preamble generation unit 207 generates a preamble including the signature selected by the random access processing unit 2012 according to the control signal input from the control unit 203, and outputs the preamble to the transmission processing unit 209. The transmission processing unit 209 generates an uplink reference signal according to the control signal input from the control unit 203, and the data information input from the upper layer processing unit 201 and the channel quality information input from the reception processing unit 205. Is encoded and modulated, placed on the uplink shared channel and the uplink control channel, multiplexed with the generated uplink reference signal, and transmitted to the base station apparatus 3 via the transmitting antenna.”(Paragraph [0121]) For Instance, Uemura et al. teach “The mobile station apparatus 1 selects an uplink carrier element that transmits a preamble and a radio resource of a random access channel based on the channel quality of the downlink carrier element (step S104).”(Paragraph [0141]) The examiner equates Uemera et al. channel quality with applicant’s radio link quality concept.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
Conferees:
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.